Citation Nr: 1717472	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-45 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Esquire


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel




INTRODUCTION

The Veteran served active duty in the United States Air Force from June 1982 to May 1986.

The matter of entitlement to service connection for obstructive sleep apnea comes before the Board of Veterans' Appeals (Board) from an April 2015 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

The matter of entitlement to TDIU due to service-connected disability was raised in a June 2009 statement by the Veteran and remanded by the Board for further development in June 2013.  It was again raised pursuant to Rice v. Shinseki during the course of increased rating claims no longer on appeal.  22 Vet.App. 447 (2009) (holding that VA must address the issue of entitlement to a TDIU in increased rating claims when the issue of unemployability either is raised expressly or by the record).


FINDINGS OF FACT

1.  Symptoms of obstructive sleep apnea were present during the Veteran's active service.

2.  The Veteran's current service-connected disabilities render him unable to obtain and maintain gainful employment consistent with his education, training and work experience.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Because the Veteran's claims are granted by this decision, any error related to the VCAA with respect to these claims is harmless.  See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Merits of the Claim

A. Sleep Apnea

The Veteran contends that he had symptoms of sleep apnea in service, such as breathing problems, loud snoring, and difficulty sleeping, and that he continues to suffer from the same symptoms at present.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).
The record shows that the Veteran was diagnosed with mild obstructive sleep apnea in a January 2013 sleep study.  His entrance examination does not indicate any sleep problem upon entering service.  Service treatment records do not reflect treatment for sleep apnea or a diagnosis of the condition.  However, the Veteran submitted two 2017 statements from service buddies who testified that during service, the Veteran snored loudly, tossed restlessly at night, and often complained of being tired.  The Veteran also submitted an April 2017 statement from his wife who testified that over the past 13 years, the Veteran would often wake up at night choking and gasping for air.  Additionally, the Veteran submitted a March 2017 private medical opinion from Dr. Lawrence Gilliard who opined that "it is as least as likely as not that the Veteran had sleep apnea that manifested during service and progressed to the point where he needed testing done."  

In light of the above, the Board finds the Veteran experienced symptoms of obstructive sleep apnea during service and that his current sleep apnea condition has been determined to be related to sleep issues suffered in service.

B. TDIU

The issue of TDIU was raised in a June 2009 statement by the Veteran in which he stated that his now-service-connected disabilities make it difficult for him to work as a barber.  It was again raised in relation to increased rating claims not currently before the Board pursuant to Rice, 22 Vet.App. 447.  The Veteran reiterates multiple times throughout the record that he has difficulty working as a barber due to physical pain associated with his service-connected disabilities, most recently in a May 2017 statement. 

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R.§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332   (1991).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that he is currently service-connected for his right knee with degenerative joint disease at 20 percent, lumbar strain at 20 percent, left knee injury residuals at 20 percent, right shoulder impingement with subacromial spur and degenerative joint disease at 20 percent, pseudofolliculitis barbae at 10 percent, left radiculopathy associated with the lumbar strain at 10 percent, right radiculopathy associated with the lumbar strain at 10 percent, and tinnitus at 10 percent.  The Veteran's 20 percent rating for his left and right knees combines to 36 percent.  See 38 C.F.R. § 4.25.  Adding the bilateral factor, the rating is 39.6, which is then converted to the nearest degree divisible by 10, which is 40 percent.  See 38 C.F.R. §§ 4.25, 4.26.  Further, his combined service connected rating is 80 percent.  Therefore the Veteran meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a) (2016).

In a May 2017 statement, the Veteran stated that he has been unable to perform his work as a barber due to his service-connected disabilities.  The Veteran states that his pain is constant, yet he is unable to fully stop working due to his financial obligations.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, and the Board finds that his reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Additionally, the Veteran underwent a private vocational assessment in May 2017, in which the examiner opined "that it is more likely than not that his service-connected disabilities, [including his shoulder, knee, and back disabilities] have prevented him from securing and following substantially gainful employment since 2013 when he last worked."

Therefore the Board finds that the Veteran is, at best, only marginally employed. The evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  In resolving all doubt in the Veteran's behalf, entitlement to a TDIU has been established and his appeal is granted.  38 C.F.R. § 4.16 (2016).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to a TDIU is granted.



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


